Title: To George Washington from George Clinton, 18 May 1779
From: Clinton, George
To: Washington, George



        Dear Sir.
Poughkeepsie [N.Y.] 18th May 1779

I was honored with your Excellency’s confidential Letter of the 3d Instant on the 12th at Kingston whither I was called by an Alarm on the frontiers of Ulster County occasioned by the Appearance of about one hundred Indians and Tories at Shendeacon a small Settlement in the Gorge of the Mountains about 20 Miles west of Kingston & 12 from Marble Town. They were joined at this Place by 27 Tories from the east of Hudsons River mostly Hessian Deserters from the Convention Troops. The sudden assembling of the Militia deterred them from penetrating farther into the Country and prevented them from doing any material Injury. It is needless to remark to your Excellency that the execution of Military Business by Militia Officers is (from their want of activity and knowlege) seldom attended with the necessary Dispatch—add to this, the raising of the Levies for the Defence of the Frontiers and for filling up the continental Battalions has been unavoidably much interrupted and retarded in the frontier Regiments by the (almost) continual Alarms since the Departure of Colo. Cortland’s Regiment from their former Station. I have therefore found it necessary to order the Levies in this County to rendezvous on the Western frontiers of Ulster and Orange Counties, to serve as a cover to the Settlements & to afford the Militia Leizure to make their Drafts. The officer who commands them has orders, the Moment this is accomplished to forward such part of them as are to be annexed to the continental Battalions with such additional Number as can be spared consistent with the Security of the frontier Settlements in that Quarter, to Albany by Detachments without the least Delay. From the best Information I have been able to obtain there is a Collection of Indians (consisting of those who are called the Esopus Indians & other Straglers) and Tories, at Shohawken and Kollitye on the Delaware, at one of which Places it is said they have erected a Block-House or some other small Works of Defence. Our Accounts were that they consisted of upwards of one hundred & we have the best Evidence of their having been lately joined by a very considerable additional Number of Tories and Deserters. It is this Banditti that have committed the most of the Mischiefs which have been done in the Counties of Ulster and Orange and have occasioned all the late distressing Alarms. They are supplied with Provisions from the different Settlements on the Delaware by the disaffected Inhabitants who live on the frontiers. They are perfectly acquainted with the back Country, and I am apprehensive will be very troublesome by rendering the Supplies to our western Army Precarious and by keeping the back Settlements in perpetual Apprehensions of Danger. The amazing Tract of uninhabited and Mountainous Country which lies between the intended Route of our Army and the western Settlements will afford them a secure Assylum as long as they can procure Provisions. I would therefore submit to your Excellency the propriety of marching a Body of Men into these Parts sufficiently large to scour that Country and rout the Enemy there and destroy the Settlements which feed and harbour them. As these Settlements are scattered and remote from each other and as the Enemy may be succoured from the contiguous Indian Settlements on the Susquehanna, not less than 500 Men will be competent to perform this Business effectually. If the Measure is approved by your Excellency I will most readily furnish that number from the Militia for this short Service and undertake to conduct the Business myself—Nothing will be wanted but the Means of transporting about Ten Days or Two Weeks Provision and some other little Matters from the Quarter Master’s Department which cannot be obtained otherways and which I presume may be spared from thence without inconveniency for so short a Period. The Horses wanted may either be impressed in the Country by the Quarter Master or if purchased returned before the Campaign is fairly opened on the Sea Coast. I am the more desirous of having this Business accomplished as it will relieve the Inhabitants of the frontier Settlements from any further Apprhensions of Danger and induce many who have already abandoned their Farms to return to them & also enable us to spare a greater proportion of the Levies raised for the Defence of the frontiers who are now stationed at the different Passes—where they at best afford but a very partial Security, for active Service. It may be thought most adviseable to delay this Matter until the Army intended for the western Service begin to move, in which Case, this may serve as a favorable Diversion. The intermediate Time may be only sufficient to get out the Men and make the necessary Preparations. I have the Honor to be with the most perfect Respect & Esteem your Excellency’s most Obedt Servt
Geo: Clinton
